266 S.W.3d 331 (2008)
Malik R. MAXWELL, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90553.
Missouri Court of Appeals, Eastern District, Division Four.
October 14, 2008.
Lisa M. Stroup, Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Movant, Malik R. Maxwell, appeals from a judgment denying on the merits, after an *332 evidentiary hearing, his Rule 24.035 motion for post-conviction relief. The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).